  Case 17-07952       Doc 39      Filed 04/18/19 Entered 04/18/19 10:23:46          Desc Main
                                    Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                               )       Chapter 7
                                                    )
Ariane H. Long,                                     )       CASE NO. 17-07952
                                                    )
                                  Debtor(s).        )       Hon. Pamela S. Hollis



                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on April 18, 2019.


Cindy M. Johnson                                    ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306
                                        SERVICE LIST

Electronic Mail Notice List

       Carleen L Cignetto cignettolaw@gmail.com, lcr67785@notify.bestcase.com
       Stuart B Handelman court@sbhpc.net,
        ksmith@sbhpc.net,jhuang@sbhpc.net;handelmansr73306@notify.bestcase.com
       Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Michael L Sherman shermlaw1@aol.com

Manual Notice List (and see attached service list)

        Alan D Lasko & Associates PC
        alasko@adlassoc.com

        Kim Wirtz
        kim@kimwirtz.com
             Case 17-07952          Doc 39     Filed 04/18/19 Entered 04/18/19 10:23:46             Desc Main
                                                 Document     Page 2 of 2
                                                SERVICE LIST


                                             American Express Centurion Bank
  Ariane H. Long                             c/o Becket and Lee LLP                    American Express
  816 Sandra Drive Unit 1 B                  PO Box 3001                               PO Box 981535
  University Park, IL 60484-2950             Malvern PA 19355-0701                     El Paso, TX 79998-1535



CACH, LLC its successors and assigns as
assi                                         Capital One Bank (USA), N.A.              CAPITAL ONE
of Synchrony Bank                            PO Box 71083                              PO BOX 30285
Resurgent Capital Services                   Charlotte, NC 28272-1083                  SALT LAKE CITY UT 84130-0285
PO Box 10587
Greenville, SC 29603-0587
                                             Comenity Bank
Capital One, N.A.                            Bankruptcy Department                     Ford Motor Credit Company
c/o Becket and Lee LLP                       PO Box 182125                             12110 Emmet
PO Box 3001                                  Columbus, OH 43218-2125                   Omaha, NE 68164-4263
Malvern PA 19355-0701


                                                                                       Ingalls Memorial Hospital
FORD MOTOR CREDIT COMPANY                    Ford Motor Credit Company
                                                                                       Correspondence Address
P O BOX 62180                                P.o. Box 790093
                                                                                       PO Box 3397
COLORADO SPRINGS CO 80962-2180               Saint Louis, MO 63179-0093
                                                                                       Chicago, IL 60654-0381



John L. Long, III                            Kohl's Capital One                        Medical Recovery Specialists, LLC
1130 S. Eucalypstus                          PO Box 3115                               2250 E Devon Ave, Ste. 352
Inglewood, CA 90301-3715                     Milwaukee, WI 53201-3115                  Des Plaines, IL 60018-4519



                                             PYOD, LLC its successors and assigns as
                                             assi                                      PORTFOLIO RECOVERY ASSOCIATES
PRA Receivables Management, LLC
                                             of Citibank, N.A.                         LLC
PO Box 41021
                                             Resurgent Capital Services                PO BOX 41067
Norfolk, VA 23541-1021
                                             PO Box 19008                              NORFOLK VA 23541-1067
                                             Greenville, SC 29602-9008

Quantum3 Group LLC as agent for
                                                                                       Synchrony Bank
Comenity Bank                                SYNCB/JC Penney
                                                                                       Atten: Bankruptcy Dept.
PO Box 788                                   PO Box 965007
                                                                                       PO Box 965060
Kirkland, WA 98083-0788                      Orlando, FL 32896-5007
                                                                                       Orlando, FL 32896-5060


Synchrony Bank
                                             US BANK
c/o PRA Receivables Management, LLC
                                             PO BOX 5229
PO Box 41021
                                             CINCINNATI OH 45201-5229
Norfolk VA 23541-1021
